tcmemo_1998_163 united_states tax_court john m schaefer petitioner v commissioner of internal revenue respondent docket nos filed date john m schaefer pro_se fred green and paul l dixon for respondent memorandum findings_of_fact and opinion colvin judge respondent determined that petitioner is liable for deficiencies in income_tax and an addition_to_tax and an accuracy-related_penalty as follows deficiency addition_to_tax sec_6651 accuracy-related_penalty sec_6662 dollar_figure big_number dollar_figure big_number dollar_figure big_number year after concessions the issues for decision are whether the court's denial of petitioner's second motion for a continuance was proper we hold that it was whether petitioner's documentary_evidence was properly excluded from evidence after he failed to comply with the court's orders and his agreement with respondent to identify in writing and exchange that evidence with respondent we hold that it was whether petitioner may deduct more schedule c and schedule e expenses for and than respondent allowed we hold that he may not whether petitioner may deduct investment_interest expense for we hold that he may not whether petitioner failed to report dollar_figure in capital_gain for we hold that he did whether petitioner failed to report gain of dollar_figure from the sale of the brentwood apartments in we hold that he failed to report gain of dollar_figure petitioner concedes that respondent properly disallowed dollar_figure of olga schaefer's schedule c business_expenses for and that he failed to report interest and dividend income of dollar_figure for whether petitioner may deduct a net_operating_loss from his bankruptcy_estate for we hold that he may not whether petitioner is liable for additions to tax and accuracy-related_penalties under sec_6651 and sec_6662 for and we hold that he is unless otherwise indicated section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found a petitioner petitioner lived in las vegas nevada when he filed his petition in this case he is a graduate of the university of california at berkeley and the georgetown university law center in washington d c b tenants' suit petitioner has been a property manager investor and attorney at all times relevant here he is admitted to practice law in california and nevada around several hundred of his tenants sued him for building code violations and personal injuries in a court not specified in the record entered a dollar_figure judgment against him of that amount dollar_figure was compensatory_damages and the remainder was punitive_damages c petitioner's bankruptcy in petitioner filed a petition with the bankruptcy court for the southern district of california under chapter of the bankruptcy code wilford d willis was appointed trustee of petitioner's bankruptcy_estate in the bankruptcy trustee disbursed dollar_figure on behalf of petitioner's estate the trustee paid dollar_figure to maria camacho a tenant in one of petitioner's buildings whose furniture had been improperly removed dollar_figure to lester linn jr a court reporter whose deposition fees petitioner had refused to pay dollar_figure to fremont indemnity co attorney's_fees awarded against petitioner for a malpractice action brought by petitioner against the law firm holland postal dollar_figure to the city of los angeles for civil fines and interest for housing code violations dollar_figure in punitive_damages to gallego dollar_figure to peterson for fees to remove liens and clear title on acres of land in san diego county owned by petitioner and dollar_figure to tanana for a judgment for malicious prosecution and abuse of process gallego peterson and tanana are not otherwise identified in the record the bankruptcy court discharged petitioner's chapter bankruptcy in the bankruptcy_estate did not file a tax_return for d the estates of petitioner's mother and aunt and petitioner's management of his sons' real_property petitioner wrote wills for his mother who died in and his aunt who died in their estates totaled about dollar_figure million one-half of that amount passed to petitioner's sister the other one-half passed to petitioner's two sons because petitioner did not want more assets while his bankruptcy case was pending petitioner's two sons were around age sec_15 and in petitioner bought and managed real_property in texas and oklahoma with their dollar_figure share of the inheritance he charged his sons dollar_figure to dollar_figure per month to manage the property petitioner reported income from trustee's fees of dollar_figure for and dollar_figure for e petitioner's real_property in and petitioner owned rental real_property for which he claimed expenses he owned the centre city hotel in san diego california the riviera apartments in san diego a condominium in marina del rey california the schaefer hotel in baltimore maryland and the brentwood apartments in baltimore petitioner bought the brentwood apartments for dollar_figure in the property became part of petitioner's bankruptcy_estate when he filed his bankruptcy petition petitioner reacquired the brentwood apartments from his bankruptcy_estate for dollar_figure in he depreciated the property at dollar_figure per year for years and sold it for dollar_figure in f petitioner's income_tax returns and the notices of deficiency petitioner filed his income_tax returns for on date and for on date petitioner reported interest and dividend income of dollar_figure in he reported no gain from the sale of the brentwood apartments for petitioner deducted rental interest_expenses on schedule e of his and tax returns respondent determined that petitioner's deductions should be reduced as follows rental property centre city hotel riviera apts schaefer hotel brentwood apts amount deducted dollar_figure big_number big_number big_number big_number rental property amount deducted dollar_figure centre city hotel big_number riviera apts schaefer hotel big_number marina del rey condo big_number big_number amount allowed dollar_figure big_number big_number -- big_number amount allowed dollar_figure big_number -- -- big_number amount disallowed dollar_figure big_number big_number big_number big_number amount disallowed dollar_figure big_number big_number big_number big_number petitioner also deducted an additional dollar_figure of unspecified schedule e expenses for the centre city hotel for based on his estimate that his expenses were about percent of the monthly revenues from the hotel the dollar_figure estimate did not include amounts petitioner deducted for real_estate_taxes interest petty cash and miscellaneous expenses fire insurance fire sprinklers and depreciation petitioner deducted schedule c expenses for and respondent determined that petitioner's deductions should be reduced as follows schedule c deductions attorney's_fees wife's home_office other expenses amount deducted dollar_figure big_number big_number amount allowed -- -- dollar_figure big_number amount disallowed dollar_figure big_number big_number amount deducted amount allowed amount disallowed all expenses dollar_figure -- dollar_figure petitioner paid dollar_figure of the amount he deducted for attorney's_fees in to the solana beach california law firm of kolodny pressman in connection with his purchase of the riviera apartments g procedural history this case was first calendared for trial at our session in las vegas nevada we sent a copy of the court's standing_pretrial_order to the partie sec_5 months before that session our standing_pretrial_order requires that any documents or materials which a party expects to use at trial except to impeach but which are not stipulated be identified in writing and exchanged by the parties at least days before the first day of the trial session the standing_pretrial_order also states that the court may refuse to receive in evidence any document or material not stipulated or exchanged unless otherwise agreed by the parties or allowed by the court for good cause shown about months later petitioner brought various business records for and to a meeting at the office of district_counsel in las vegas respondent's counsel did not fully examine the documents at that time but he told petitioner that he would give him a list of documents he wanted to review respondent later sent petitioner a list of documents respondent wanted to see petitioner did not respond because according to petitioner his work papers for and had become disorganized and he was involved in something else and time got away from him on date at the calendar call for our las vegas trial session the parties filed a joint motion to continue to change the place of trial to reno nevada and to calendar these cases at this court's date trial session in reno the parties requested the continuance so that they could resolve issues explore the possibility of settlement and give petitioner an opportunity to provide substantiation to respondent in an agreement between petitioner and respondent accompanying the motion petitioner stated that he would give respondent all documents that he would use at trial for by date and for by date petitioner agreed to provide any additional documents requested by respondent within days petitioner also agreed that if he did not give respondent the documents by the agreed dates he would concede all issues for which he did not provide substantiation or would rely solely on oral testimony to substantiate on the basis of the parties' pretrial agreement we granted their motion petitioner did not give any documents to respondent pursuant to his agreement at any time before trial on the second day of the reno session petitioner filed a second motion to continue on the grounds that he had hired an accountant robert ruchti to assist him in these cases and he could not get his records ready for trial because he had been physically assaulted on april and date by a resident of his building petitioner attached to his motion to continue a copy of the date newsletter petitioner published for the residents of his building in which he described the may assault on himself petitioner attached to his motion a copy of a police citation he received on date in which he was charged with misdemeanor battery for unlawfully spraying in the face with pepper spray an individual who lived in his building we denied petitioner's motion at trial petitioner sought to introduce into evidence canceled checks and receipts and a real_property closing statement that he had not exchanged as required by the court's standing_pretrial_order served on him on date and as he had agreed to do in the agreement he and respondent submitted to the court on date we did not admit the documents into evidence petitioner testified at trial but called no other witnesses a petitioner's motion to continue opinion petitioner contends that we should have granted his second motion to continue we disagree we granted the parties' joint motion to continue this case from the court's las vegas session on date and to calendar these cases for trial at our session in reno the purpose of that continuance was to give petitioner more time to organize his records and to present them to respondent petitioner has given no good reason for his total failure to comply with his march agreement with respondent petitioner contends that he did not give documents to respondent because he was assaulted on april and date petitioner offered no police report relating to the april assault or records showing that he sought medical_care on or soon after april during the weeks from april to the time of trial petitioner did not tell respondent that he had been assaulted in april until the calendar call in reno and he did not tell respondent that he could not meet the deadlines for giving documents to respondent as he had agreed to do petitioner offered no records showing that he sought medical_care on or soon after may petitioner offered no police report relating to an assault on may other than the citation in which he was charged with misdemeanor battery for pepper-spraying a resident of his building on date on date immediately after one of the incidents petitioner was able to write and publish a newsletter for the residents of his building in which he described the may assault the only medical evidence petitioner offered was a report dated date in which dr steven a holper stated that petitioner complained of ankle knee and arm pain and a headache resulting from two assaults in april and date dr holper stated that petitioner appeared alert and oriented and was intact neurologically and that visual inspection of petitioner's skull revealed no evidence to suggest laceration contusion or abrasion we are not convinced that petitioner could not assemble his records because of the assaults petitioner also contends that we should have granted his second motion for continuance because he hired an accountant weeks before the reno session to assist him in preparing for trial employment of an attorney shortly before trial ordinarily is not grounds for a continuance rule see dorsch v commissioner tcmemo_1992_384 affd 4_f3d_996 7th cir likewise belated hiring of an accountant ordinarily is not grounds for a continuance see harris v commissioner tcmemo_1992_638 petitioner objects to the fact that we held the trial in reno this argument surprises us because petitioner joined in the motion to continue this case and change the place of trial to reno it is within our discretion to consider the prejudice to all parties to a case and to the court when ruling on a motion to continue a trial see 461_us_1 trial_court granted broad discretion on matters of continuance 376_us_575 82_tc_413 affd without published opinion 772_f2d_910 9th cir petitioner has only himself to blame for his failure to be prepared for trial in las vegas and his failure to assemble his records in a timely fashion b exclusion of evidence petitioner offered documents into evidence at trial that he had not exchanged or identified in writing as required by our standing_pretrial_order dated date or provided as he had agreed to do in the parties' date joint motion to continue respondent objected to admission of the documents and we did not admit them into evidence petitioner contends that it is unfair to exclude the evidence we disagree petitioner admits that he understood that the court required the parties to identify the documents in writing and exchange them before trial he claims that he tried to comply with the order by bringing documents to the las vegas office of district_counsel in date respondent's counsel did not fully examine his documents at that time but he asked petitioner to provide several documents early in petitioner does not claim that he tried to comply with this request in date petitioner agreed to give respondent all substantiating documents for and by mid-date but he did not do so materials not provided in compliance with our pretrial orders may be excluded from evidence 77_f3d_637 2d cir kodak v commissioner tcmemo_1991_485 affd without published opinion 14_f3d_47 3d cir for that reason we sustained respondent's objection c whether petitioner is entitled to more deductions than allowed by respondent for and respondent's determinations in the notices of deficiency are presumed to be correct and petitioner bears the burden of proving otherwise rule a 290_us_111 512_f2d_882 9th cir affg tcmemo_1972_133 deductions are a matter of legislative grace petitioner must prove that he is entitled to any deductions claimed 503_us_79 petitioner deducted more schedules c and e business_expenses than respondent allowed for and respondent disallowed some of these deductions because petitioner did not substantiate them or show that he had a business_purpose for the expenses a taxpayer may deduct ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 we may estimate the amount of the deductible expense if a taxpayer establishes that he or she paid a deductible expense but cannot substantiate the precise amount 39_f2d_540 2d cir affg in part and remanding in part 11_bta_713 the taxpayer must present evidence that provides a rational basis for our estimate 85_tc_731 petitioner offered but we did not admit copies of records which he said would substantiate his schedules c and e expenses for and petitioner argues that his testimony establishes that he is entitled to deduct the expenses on his and returns he also contends that his deductions were reasonable and that we should not disallow them even though he did not provide documentation petitioner did not meet his burden of proving the amount of his rental expenses there is no evidence of the amount of interest he paid or of his other expenses for and petitioner's testimony about his expenses was vague and general he did not provide enough detail in his testimony for us to estimate the amount of his expenses for and under cohan although petitioner gave some examples of his expenses in and we could not tell whether these were expenses for which respondent had previously allowed deductions petitioner urges this court to accept his tax returns as prepared because he contends his deductions were reasonable however it is not enough that petitioner asserts that his deductions were reasonable he must provide adequate proof sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir petitioner has not given us an adequate basis to estimate his expenses under vanicek v commissioner supra or cohan v commissioner supra petitioner argues that he may deduct as a schedule c or e expense dollar_figure he paid as attorney's_fees to kolodny pressman in connection with his purchase of the riviera apartments we disagree he must capitalize those expenses see indopco inc v commissioner supra we conclude that petitioner may not deduct more in schedules c and e expenses than respondent allowed for and at trial petitioner testified that he could not remember why he deducted dollar_figure as investment_interest on schedule a of his return we sustain respondent's disallowance of petitioner's deduction for investment_interest d whether petitioner failed to report capital_gains in petitioner reported capital_gains totaling dollar_figure on schedule d of his return respondent determined that petitioner had capital_gains of dollar_figure for walden agreement petitioner testified that he had an oral agreement with floyd a walden walden who he described as a retired bank manager and a stock market expert under which percent of his capital_gain was income to and reportable by walden petitioner did not offer any documentary_evidence that he had an agreement with walden or evidence that walden reported any of his alleged share of the gain in walden did not testify petitioner did not establish that any of the dollar_figure of capital_gain was taxable to walden we sustain respondent's determination brentwood apartments petitioner bought the brentwood apartments around for dollar_figure he took dollar_figure of depreciation per year for years petitioner sold the brentwood property in for dollar_figure respondent determined that petitioner failed to report gain of dollar_figure dollar_figure - dollar_figure - dollar_figure years of depreciation petitioner contends that he did not receive dollar_figure in he claims without further explanation that he cleared dollar_figure or dollar_figure petitioner offered into evidence the settlement sheet from the closing on the brentwood property we did not admit it because petitioner did not exchange it as required by the court's standing_pretrial_order or as he had agreed to do in the parties' joint motion to continue although petitioner testified that he received payments totaling several thousand dollars for the brentwood property in before he reacquired it he did not testify about the terms of the sale whether the sale was an installment_sale or the details of his reacquisition of the brentwood property in petitioner did not prove that he did not have gain on the sale of the brentwood property we find that petitioner failed to report dollar_figure of gain for e whether petitioner has established the amount of his loss arising from his chapter bankruptcy petitioner was a debtor in bankruptcy from about to mid-1991 in and the trustee of his bankruptcy_estate disbursed dollar_figure to petitioner's creditors to satisfy various judgments and claims among the claims was a dollar_figure judgment dollar_figure of compensatory_damages previously paid in and dollar_figure of punitive_damages arising from a suit brought by petitioner's former tenants petitioner argues that as a result of these disbursements the estate had a net_operating_loss nol that he may carry over to his and individual income_tax returns upon the termination of a bankruptcy_estate the debtor succeeds to its tax_attributes including nol carryovers under sec_172 sec_1398 i deductions available to the estate are not available to the individual debtor smith v commissioner tcmemo_1995_406 petitioner argues that the disbursements by the chapter trustee generated a net_operating_loss for the bankruptcy_estate petitioner's bankruptcy_estate filed no income_tax return for the record is silent as to the estate's tax history there is no documentary_evidence that the bankruptcy_estate had an nol for although petitioner testified that his bankruptcy_estate had an nol for because it disbursed dollar_figure to petitioner's creditors for various claims he did not testify about any income the estate may have had from the sale of property or the amount of the bankruptcy estate's nol petitioner has not established the amount of the bankruptcy estate's nol for or the amount of any nol_carryover to which he succeeded at the termination of the bankruptcy see leavell v commissioner tcmemo_1996_117 we sustain respondent's determination f addition_to_tax and penalty whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file respondent determined that petitioner is liable for additions to tax under sec_6651 for and a taxpayer is liable for an addition_to_tax of up to percent for failure to timely file federal_income_tax returns unless the taxpayer shows that the failure was due to reasonable_cause and not willful neglect sec_6651 petitioner bears the burden of proving that the failure is due to reasonable_cause and not willful neglect 469_us_241 to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence but nevertheless could not timely file the return 92_tc_899 sec_301_6651-1 proced admin regs petitioner filed his return on date and his return on date petitioner offered no evidence relating to this addition_to_tax we conclude that petitioner is liable for the addition_to_tax under sec_6651 for and whether petitioner is liable for the accuracy-related_penalty under sec_6662 respondent determined that petitioner is liable for the accuracy-related_penalty for negligence for and for substantial_understatement for sec_6662 c d taxpayers are liable for a penalty equal to percent of the part of the underpayment to which sec_6662 applies sec_6662 sec_6662 applies to an underpayment attributable to negligence or to a substantial_understatement_of_income_tax sec_6662 and negligence includes a failure to try reasonably to comply with internal revenue laws or to exercise ordinary and reasonable care in preparing a tax_return sec_6662 a substantial_understatement_of_income_tax occurs when the amount of the understatement for a taxable_year exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 the accuracy-related_penalty does not apply to any part of an underpayment if the taxpayer shows that there was reasonable_cause for that part and that the taxpayer acted in good_faith sec_6664 petitioner has not proven that the deficiency in income_tax for was not due to negligence or intentional disregard of rules or regulations petitioner did not argue that he is not liable for the accuracy-related_penalty for substantial_understatement for we conclude that petitioner is liable for the accuracy-related_penalty under sec_6662 for and to reflect the foregoing decisions will be entered under rule
